DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species A and Sub-Species 1 in the reply filed on 02/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022.
Applicant asserts that all claims of Group I (1-13) read on the elected embodiments. However, claim 6 recites features directed towards non-elected Species B, claim 13 recites features directed towards non-elected Species C, and claim 6 recites features directed towards non-elected Sub-Species Ch2. Accordingly, claims 6, 10, and 13 are additionally withdrawn from consideration.

Status of Claims
The status of the claims as filed in the reply dated 01/10/2022 are as follows: 
Claims 1-20 are pending.
Claims 6, 10, 13 and 14-20 are withdrawn from consideration.
Claims 1-5, 7-9, 11, and 12 are being examined.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   
” condenser HX unit is a microchannel heat exchanger including at least one multi-port tube” as recited in claim 9.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation of “said water reservoir has a fluidly sealed receptacle defined between a bottom portion and a top portion of said water reservoir”. However, it renders the scope of the claim indefinite since it is not clear and ambiguous. Clarification is needed to clarify if the water reservoir includes another separate container “receptacle” inside it? If so, is the water being enclosed in the water reservoir or in the “receptacle”? further clarifications needed to clarify if the limitation “water reservoir” in claim 1 is the same structure 

Claim 3 recites the limitation of “first loop tubing and a second loop tubing” However, it renders the scope of the claim indefinite since it is not clear. It’s not clear if applicant trying to claim the connection pipe portions that are between the evaporator and condenser as showing the Figure 4 or it’s different structure “loop tubing” that is not showing in the Figure. To expedite prosecution, examiner interprets “first loop tubing and a second loop tubing” to be the connection pipe portions that are between the evaporator and condenser as showing the Figure 4.  

The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s not clear what is the degree of the vertical aligned relationship. To expedite prosecution, examiner interprets this limitation as any degree of vertically aligned relationship to correspond to substantially vertically aligned relationship.


Claim 5 recites the limitation of “said temperature activated valve includes a phase-changing medium filling said at least one HX loop”. However, it renders the scope of the claim indefinite since it is not clear and ambiguous. Clarification is needed to clarify if the “a phase-includes a phase-changing medium filling said at least one HX loop” to read as includes a phase-changing medium filling any element including but not limited said at least one HX loop.

 The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner is not able to understand the degree of the temperature “substantially” to reach temperature T2. Is the circulation of working medium going to suddenly stop as soon as the water temperature reach T2 ? or it will not stop at least until the water temperature passing T2? To expedite prosecution, examiner interprets this limitation as it will not stop at least until the water temperature passing T2 to correspond to “reaches substantially said temperature T2”.

Regarding claim 7, the limitation claiming of ”a minimal difference between said temperatures T1 and T3 at which the heat exchange takes place ranges from 0.2°C to 1C” makes the claim indefinite because it is unclear whether the limitation is claiming a specific value with a preference or is trying to claim a range.  This limitation is unclear as a minimum would be the lowest value so it is unclear how this can have a range.  See MPEP § 2173.05(d). Further Examiner notes that this is a 112(b) as it is unclear if applicant is claiming a system capability or type of use, thus this language makes it impossible to determine if the claimed 

Claim 9 recites the limitation " wherein the height ".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets “wherein the height” to read as “wherein a height”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by SIM (WO 2017086563 A1: Machine Translation provided by Examiner).

Regarding claim 1, SIM discloses a highly efficient water cooling system (see Figure 5), comprising: a water reservoir (11) filled with water (12) at a temperature T1, at least one heat exchange (HX) loop (see heat pipe 100) in contact with the water in said water reservoir (see The cooling water discharged to the cooling water discharge pipe 16 is cooled while passing through the heat exchange unit”), 
said at least one HX loop (100) being configured with: an evaporator HX unit (110) positioned in said water reservoir in contact with said water (see 110 being submerged in the water 12), a condenser HX unit (130) positioned outside said water reservoir (see 130 being in the air cooling unit 17) in operative coupling to said evaporator HX unit (110) via a loop tubing system (120), said condenser HX unit being exposed to an external air having an ambient temperature T3 (see condenser 130 being in the air cooling unit 17) ,
 and at least one working medium partially filling said at least one HX loop and circulating between said evaporator HX unit and said condenser HX unit via said loop tubing system, thus cooling said water in said water reservoir from the temperature T1 to the temperature T2. (SIM discloses in ¶ [71] that “a coolant such as ammonia, ethanol, methanol, water, or a freon series is enclosed in the tube body constituting the heat pipe module 100”).
The recitations: “thus cooling said water in said water reservoir from the temperature T1 to the temperature T2” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  



Regarding claim 2, SIM discloses said water reservoir (11) has a fluidly sealed receptacle defined between a bottom portion and a top portion (18) of said water reservoir (see tank 11 in Figure 5) , said system further comprising: a water inlet pipe (15) extending in fluid communication with said receptacle in said water reservoir to supply said water having said temperature T1 in said receptacle (see water supply pipe 15 in Figure 5), and a water outlet piping (16) extending in fluid communication with said receptacle in said water reservoir to output cooled water having said temperature T2 (see water discharge pipe 16 in Figure 5).

Regarding claim 3, SIM discloses said loop tubing system of said at least one HX loop (see heat pipe 100) includes: a first loop tubing and a second loop tubing operatively coupling said evaporator HX unit (110) and said condenser HX unit (130), thus forming said at least one HX loop (see heat pipe 100), wherein said at least one working medium filling said at least one HX loop circulates from said evaporating HX unit to said condenser HX unit through said first loop tubing and returns from said condenser HX unit to said evaporator HX unit along said second loop tubing (SIM discloses in ¶ [71] that “wick may be formed on the inner wall of the tube to provide a path through which the refrigerant condensed in the condensing part 130 returns to the vaporization part 110”),
 wherein, when T1 > T3, said at least one working medium absorbs heat produced by said water filling said receptacle, resulting in said at least one working medium boiling in said evaporator HX unit, thus forming the working medium vapor, wherein said working medium vapor passes through said first loop tubing into said condenser HX unit, and, being exposed to a lower temperature T3 of the external air, condenses in said condenser HX unit, thus forming a since the connection portion 120 and the condensing portion 130 are continuous tubes, the boundaries are not clearly defined, and the refrigerant may be vaporized by heat exchange with the cooling water 12 in the connection portion 120 that is locked to the cooling water 12 And the refrigerant can be condensed by heat exchange with the atmosphere in the connection part 120 exposed to the outside of the cooling water 12”:  see ¶¶ [71-73]).

Regarding claim 4, SIM discloses said condenser HX unit (130) and said evaporator HX unit (110) are disposed in substantially vertically aligned relationship one with respect to another (see condenser 130 and evaporator 110 in Figure 5), and wherein said condensate of said at least one working medium travels to said evaporator HX unit under influence of gravity assist (SIM discloses in ¶ [72] that “, since the condenser 130 is positioned above the vaporizer 110, refrigerant can be returned by gravity”).

Regarding claim 7, SIM discloses a minimal difference between said temperatures T1 and T3 at which the heat exchange takes place ranges from 0.2°C to 1C. (SIM’s cooling system is inherently capable of the above limitations:  Examiner notes that due to the various 112(b) rejections and the lack of clarity regarding the intent of this limitation examiner is treating it as merely requiring a system capable of getting at least 1C or less in temperature difference.)
a minimal difference between said temperatures T1 and T3 at which the heat exchange takes place ranges from 0.2°C to 1C” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over SIM (WO2017086563 A1: Machine Translation provided by Examiner) as applied to claim 1 above, and further in view of SALYER (US 20110083827 A1).

Regarding claim 5, SIM does not teach a temperature activated valve operatively coupled to said at least one HX loop to stop the circulation of said working medium once the temperature of the water inside said receptacle reaches substantially said temperature T2, 

SALYER teaches a cooling system that comprise a thermostatic valve including a phase change material (SALYER teaches in ¶ [0042] that “The temperature of the refrigerant material is controlled by a thermostatic valve (not shown) which controls the rate of coolant flowing through the top and bottom coils such that a desired temperature differential is maintained between the two coils and to allow freezing of the phase change material from the bottom up.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of SIM with a temperature activated valve operatively coupled to said at least one HX loop to stop the circulation of said working medium once the temperature of the water inside said receptacle reaches substantially said temperature T2, wherein said temperature activated valve includes a phase-changing medium filling said at least one HX loop, wherein said phase changing medium solidifies at approximately water temperature T2 in said receptacle, thus stopping said at least one working medium from circulating through said at least one HX loop, as taught by SALYER, to improve the cooling system of SIM by controlling the rate of coolant flowing through cooling system which will result to maintain the desired temperature differential between the evaporator and the condenser SALYER, ¶ [0042]
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over SIM (WO2017086563 A1: Machine Translation provided by Examiner) as applied to claim 1 above, and further in view of OMNISHELTER (DE202014105431U1: Machine Translation provided by Examiner) and RAMBACH (US4293030).

Regarding claim 8, SIM does not teach condenser HX unit is tilted approximately 5 degree – 45 degree from a horizontal orientation.

RAMBACH teaches a passive cooling system (Fig 1) with inclined condenser (24) that has a 5-degree slope angle (see Col. 4, lines 35-40).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of SIM with condenser HX unit is tilted approximately 5 degree – 45 degree from a horizontal orientation, as taught by RAMBACH, to improve the cooling system of SIM by ensuring that the cooling medium present in the heat exchanger can in the warmed State climb upward to the geodetically highest point, thereby promoting natural convection (see Col. 4, lines 35-40).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over SIM (WO2017086563 A1: Machine Translation provided by Examiner) as applied to claim 1 above, and further in view of BHATTACHARYA (US 20120073789A1).

Regarding claim 9, SIM discloses a chimney enclosure positioned on the top of said condenser HX (130) unit in a surrounding relationship therewith (see the chimney shape element that is surrounding the condenser 130).

SIM is silent regarding the height of said chimney enclosure ranges from 2 to 15 times of a depth of said condenser HX unit.
However, the height of said chimney enclosure ranges from 2 to 15 times of a depth of said condenser HX unit is a result effective variable, as recognized by BHATTACHARYA, which teaches a passive cooling system with chimney enclosure, BHATTACHARYA also teaches placing the condenser (352) at the bottom of the chimney will leave the majority of the chimney for managing and moving the hot air out through the outlet vents (see BHATTACHARYA’s figures 4A and at least ¶¶ [0013, 0019, and 0021]): Chimney effect (or stack effect) is a well-known phenomenon and refers to the buoyancy-driven movement of air into and out of homes, buildings, etc. Chimney effect is responsible for amplifying the air movement associated with natural convection and is frequently used for ventilations in homes, certain heat-producing appliances, etc. Buoyancy results from the difference of air density that is due to temperature differences, moisture differences, etc. Typically, the greater the thermal difference and the height of the structure, the greater the buoyancy force and the chimney effect.).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of SIM the height of said chimney enclosure ranges from 2 to 15 times of a depth of said condenser HX unit, since it has 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over SIM (WO2017086563 A1: Machine Translation provided by Examiner) as applied to claim 1 above, and further in view of BHATTACHARYA (US 20120073789A1) and FRIGIERE (US20120204590).

Regarding claim 11, SIM does not teach chimney enclosure is configured with a plurality of compartments. which they are dividing the air vent into multiple vents, each having four walls two open sides: see SIM’s figure 5 the chimney having air passage with multiple air outlets).
FRIGIERE teaches chimney enclosure configured with a plurality of compartments (compartments divided by partitions 24 in box 20) being placed on top of a condenser (21), (see figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of SIM with chimney enclosure is configured with a plurality of compartments, as taught by FRIGIERE, to improve the cooling system of SIM channeling the streams of air reaching the condensers from the side which is well known structure (using Bernoulli’s Equation: when a fluid flows into a narrower channel, its speed increases) to be use in such cooling chimney to increase the air speed (see ¶ [0012]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SIM (WO2017086563 A1: Machine Translation provided by Examiner) as applied to claim 1 above, and further in view of ROCHE (US6912864B2).

Regarding claim 12, SIM is silent regarding condenser HX unit is a microchannel heat exchanger including at least one multi-port tube and a plurality of fins, said fins being spaced apart one relative to another a distance ranging between 2 mm and 20 mm.
ROCHE a cooling system comprising a microchannel heat exchanger (86) including multi-port tube and a plurality of fins (106), (ROCHE teaches in Col. 6, Lines [6-8] that “As used herein, the flat tubes 98 may also comprise mini multi-port tubes, or micro multi-port tubes (otherwise known as microchannel tubes).” ROCHE further teaches that the fins can be placed as low as 2 fins per inch (25.4 mm), and as high as 25 fins per inch (see Col. 3, Lines [25-27] and Col. 6, Lines [55-60]). However, the said fins being spaced apart one relative to another a distance ranging between 2 mm and 20 mm is a results effective variable, as recognized by ROCHE, (see ROCHE’s figures 4, 5 and at least see Col. 3, Lines [25-27] and Col. 6, Lines [61-67]): the high fin density (small gap between them) increase the efficiency of the heat exchanger.

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of SIM with a condenser HX unit is a microchannel heat exchanger including at least one multi-port tube and a plurality of fins, as taught by ROCHE, since the simple substitution of one known element (microchannel heat exchanger taught by ROCHE) for another (heat exchanger disclosed by SIM) would have 
Additionally, It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of SIM with a condenser HX unit is a microchannel heat exchanger including at least one multi-port tube and a plurality of fins, said fins being spaced apart one relative to another a distance ranging between 2 mm and 20 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763